Appeals by the defendant from (1) an amended judgment of the County Court, Orange County (DeRosa, J.), rendered March 3, 2006, revoking a sentence of probation previously imposed by the same court upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of operating a motor vehicle while under the influence of alcohol under indictment No. 04-866, and (2) a judgment of the same court also rendered March 3, 2006, convicting her of operating a motor vehicle while under the influence of alcohol under superior court information No. 06-028, upon her plea of guilty, and imposing sentence.
Ordered that the amended judgment and judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Spolzino, Fisher, Lifson and Dickerson, JJ., concur.